Citation Nr: 1342266	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to initial compensable rating for service-connected recurrent left ankle strain.

2.  Entitlement to service-connection for a bilateral hearing loss disability.   

3.  Entitlement to an initial rating in excess of 30 percent for service-connected adjustment disorder with anxious mood.

4.  Entitlement to a higher initial compensable rating, from July 1, 2010 to March 8, 2011 and to a rating in excess of 10 percent, from March 9, 2011 to the present, for service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	J. Brakewood, Jr., Agent 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 2004 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case. 

The RO certified as on appeal to the Board the Veteran's claims for service connection for bilateral hearing loss and initial compensable rating for recurrent left ankle strain.  However, the RO's certification does not confer or deprive the Board of jurisdiction over an issue.  After reviewing the record, the Board concludes the Veteran also appealed his claims for higher initial ratings for his adjustment disorder with anxious mood and his lumbosacral strain.  

The Veteran's VA Form 9, dated April 2012, indicated that the Veteran was appealing all of the issues listed on the statement of case and any supplemental statements of the case.  The Veteran also indicated on his VA Form 9 that he disagreed with the VA's prior determination "due to pain tolerance we contend the veterans (sic) left ankle evaluation should be at least 10%." There was no mention of any other claim or assertion by the Veteran on the VA Form 9.  The RO accepted this appeal as in response to a March 2012 Statement of the Case on the left ankle and hearing loss claims.

A January 2012 statement of the case had also been issued on the Veteran's claims for higher ratings for his adjustment disorder with anxious mood and lumbosacral strain.  The April 2012 VA 9 would not be a timely appeal of these issues, as it was received more than 60 days after the Statement of the Case and more than one year after these claims were initially adjudicated.  However, in February 2012, the RO received a statement from the Veteran's representative entitled a "notice of disagreement", in which he asserted "dissatisfaction" with specified issues, including, in pertinent part, "entitlement to an increased rating for adjustment disorder with anxious mood" and "entitlement to an increased rating for a low back condition."  

The Veteran's February 2012 statement, although titled a notice of disagreement, may be interpreted broadly as indicia of the Veteran's desire to appeal all of the aforementioned claims.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011) (holding that 38 U.S.C.A. § 7105(d)(3) does not prescribe a particular format for the veteran's appeal or a particular degree of specificity that must be provided).  Additionally, § 7105(d)(3) "does not operate as a jurisdictional bar to the Board's consideration of a Substantive Appeal filed more than 60 days after the statement of the case is mailed." Percy v. Shinseki, 23 Vet. App. 37, 38 (2009).  Accordingly, the February 2012 document, enumerating a desire for continued appeal of claims for  lumbosacral strain and adjustment disorder with anxious mood, may be construed as a timely appeal for these two claims, and submitted in response to the January 2012 Statement of the Case on these issues. 

The issues of entitlement to service-connection for a bilateral hearing loss disability and higher initial ratings for adjustment disorder with anxious mood and lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected recurrent left ankle strain causes the Veteran moderate pain and loss of function.   


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no more than 10 percent, for a left ankle strain have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.159, 4.45, 4.59, 4.6, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.  																						        The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. 																						        The Veteran's service-connected left ankle disability is evaluated under Diagnostic Code 5271 pertaining to left ankle strain.  The Veteran has not demonstrated ankylosis, malunion, or astragalectomy and thus, a rating under this criteria is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  Under this code, a 10 percent evaluation is appropriate where moderate limitation of ankle motion is shown.  The maximum 20 percent evaluation contemplates marked limitation of ankle motion.  Id. 							     		    
Words such as "moderate", "marked", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. §4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§4.2, 4.6. 																						        The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. 										     												        The evidence of record consists primarily of a VA medical examination dated October 2010 and statements by the Veteran.  In the October 2010 VA medical examination, the Veteran did not display any loss of range of motion with regard to his ankle.  Indeed, repeated exercise did not produce any painful motion.  The Veteran asserted to the October 2010 VA examiner that he had been wearing a brace 3-4 times a week and specialized boots to perform occupational and activities requiring significant exertion.  Indeed, the Veteran reported to the examiner that after separation from service, he has worked with his brother buying, fixing and selling landscape and farm equipment.  Similarly, the Veteran reported difficulty hiking or running long distances without the ankle becoming sore and swollen in a October 2010 statement in support of his claim.  The Veteran noted that his ankle will often "roll" or "turn" causing him brief severe pain, even while walking on flat ground, requiring him to stop what he is doing for a few minutes until the pain subsides.    											 
While there is, ostensibly, no evidence via this examination of any limitation of motion of the ankle, the Board notes, that subsequent to being examined, he has complained of difficulty performing strenuous activities and of having to utilize a brace.  In noting that the intent of the rating schedule is to recognize painful motion as productive of disability (regardless of what is displayed during a VA examination) as, at the very least, entitled to the minimum compensable rating for the joint, the Board must equate the Veteran's voiced complaints regarding pain during and after hiking and running long distances as functional limitations.  As this is the case, and in considering the evidence in an equitable and just manner, the Board determines that the Veteran's symptoms are equivalent to a "moderate" impairment of the ankle joint.  As no limitation was displayed on examination, as the Veteran has not alleged limitations greater than the problems discussed above, the Board cannot conclude that limitation of motion of the joint, as demonstrated through functional usage, equates to a "marked" limitation.  As such, a 10 percent evaluation, but no more than 10 percent, will be assigned.  See 4.71a, Diagnostic Code 5271 (2013).																						  Further, the October 2010 VA examiner reported that there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, or redness of the ankle, and, as pertains to the range of motion evaluated during the examination, there is no additional limitation as due to pain.  See DeLuca.  Rather, the Veteran's pain on usage is limited to extended periods of use, and it is fully considered in the assignment of a 10 percent rating. 																	          In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2013).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  Simply put, the evidence showed that there is limitation of function associated with pain on extended use and it does not demonstrate functional impacts which affect the Veteran's life in an exceptional way.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the schedular rating being assigned herein fully contemplates the Veteran's disability picture. 					

										         
As such, the Board finds that the preponderance of the evidence is against a finding of a rating in excess of 10 percent.  Thus, with respect to that portion of the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided with notice in September 2010, regarding his claim, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 
It is pertinent to note that the Veteran is represented by an agent who is a member of Alpha Veterans Disability Advocates, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability evaluation for a left ankle strain.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address the Veteran's ankle condition, and furthermore, the Veteran has been afforded a comprehensive VA examination which addressed his complaints.  There is no indication of any additional relevant evidence that has not been obtained, and they are adequate for rating purposes.  There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2013).


ORDER

Entitlement to a 10 percent initial disability rating for service-connected left ankle strain is granted subject to the statutes and regulations associated with the payment of VA monetary benefits.  


REMAND

The Veteran is alleging that he has developed a bilateral hearing loss disability due to his active military service.  Specifically, he has put forth the contention that the claimed disability is attributable to acoustic trauma allegedly experienced during his time of service.  -The Veteran is also alleging that he is entitled to a higher initial rating for his lumbosacral strain and adjustment disorder with anxious mood.  

The Veteran's contentions regarding noise exposure are supported by the information contained in his DD-214.  The Veteran was a machine gunner in the Marine Corps.  By the nature of his occupation during service, the Board concedes that the Veteran was exposed to continuous noise from exposure to heavy caliber weapons, as well as exposure to mortars and rocket fire. 

As noted above, the Veteran reported to the examiner in his October 2010 VA examination that he has worked with his brother buying, fixing and selling landscape and farm equipment. 

The Veteran had an examination in October 2010 to address his contentions at that time, a hearing loss disability for VA purposes was not established.  The examiner, did, however, note that the Veteran reported that hearing loss symptoms cause him to have difficulty understanding people in group settings, as well as difficulty hearing on the phone.  The Veteran also reported that that he has to read lips, and ask for frequent repetitions as a result of the hearing loss. 

In service, the Veteran did have a noted decrease in hearing acuity, with hearing loss symptoms growing in severity from the time of enlistment to service separation.  Given this progression and the fairly recent in-service noise exposure the Board is not confident that it has the most current assessment of the Veteran's hearing.  As the Veteran's last VA examination for bilateral hearing loss was more than three years ago, and the Veteran continues to report symptoms of hearing loss, the Veteran is entitled to a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, the Veteran had an examination in October 2010 for his lumbosacral strain and adjustment disorder with anxious mood.  The examiner reported that the Veteran's symptoms related to his psychiatric disorder "have caused mild social impairment and no vocational impairment." The examiner found that the Veteran did not meet the requirements for Posttraumatic Stress Disorder.  The examiner of the Veteran's low back reported that the Veteran had voiced "subjective complaints, however, no objective impairment" was found by the examiner.  As the Veteran's last VA examination for both his lumbosacral strain and his adjustment disorder with anxious mood, were more than three years ago, and the Veteran continues to report significant impact from both, the Veteran is entitled to a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
     
Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records from the VA Connecticut Healthcare System from 2010 to the present.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes supports his claims.

2.  Schedule the Veteran for a comprehensive VA audiology examination to determine whether or not the Veteran has a current hearing disability.  Regarding the results of the audiology examination, if the Veteran is found to have a current hearing disability, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss diagnosis had causal origins in service to include as a result of exposure to loud noises.  Specifically, the examiner should consider the Veteran's current complaints of hearing loss and in-service noise exposure when coming to a conclusion.  A rationale must accompany any conclusion reached in the examination report (a mere statement regarding the lack of contemporaneous documentation of hearing difficulties at the time of in-service acoustic trauma is not a sufficient rationale).  

3.  Schedule the Veteran for comprehensive VA psychiatric and orthopedic examinations to determine the severity of service-connected adjustment disorder with anxious mood and lumbosacral strain.  Conduct all necessary tests and include a rationale for any conclusions.  

4.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


